Cline, Judge:
These appeals for reappraisement of chewing gum imported from Mexico were consolidated at the trial. The merchan*624dise was entered at 1.65 Mexican pesos per package of 120 pieces, packing included, plus stamps, and was appraised at 1.50 Mexican pesos per 100 pieces, net, packed, plus Mexican stamp tax of 1.65 per centum.
At the trial it was stipulated as follows:
Mr. Whynman: If the court pleases, Government and myself have agreed to the following stipulation, which I beg leave to offer:
It is hereby stipulated and agreed, subject to the approval of the court, that the imported merchandise covered by Reappraisement 159723-A, collector’s 153, entry 335-H, dated January 23, ’46, Reappraisement 159724r-A, collector’s number 154, entry 350-H, dated January 31, ’46, and Reappraisement 159725-A, collector’s number 155, entry 361-H, dated February 8, 1946, consists of chewing gum imported from Mexico;
That the invoiced and entered price of 1.66 pesos, plus Mexican stamps, per package containing 120 pieces, “Calvert” Brand, was the market value or price at which the said chewing gum was freely offered for sale to all purchasers for exportation to the United States in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of business or trade; and said price included the cost of all containers and coverings of whatever nature and all other costs, charges, expenses incident to placing the merchandise in condition, packed,.ready for shipment to the United States.
It is further stipulated and agreed that the foreign value of said merchandise was no higher than the price of 1.65 pesos for exportation to the United States.
Mr. Welsh: The Government agrees, upon the advice and with the consent of the Appraiser, Mr. Audett.
On the agreed state of facts, I hold that the export value is the proper basis for appraisement of the merchandise and that such value is 1.65 Mexican pesos per package containing 120 pieces, packing included, plus Mexican stamps. Judgment will be rendered accordingly.